
	
		II
		111th CONGRESS
		2d Session
		S. 3503
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 17, 2010
			Mr. Cardin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To authorize grants for an international
		  documentary exchange program.
	
	
		1.Short titleThis Act may be cited as the
			 International Documentary Exchange Act
			 of 2010.
		2.Grants for international documentary
			 exchange programs
			(a)AssistanceThe Secretary of State may award grants, on
			 such terms and conditions as the Secretary may determine, to United States film
			 makers and nongovernmental organizations that use independently produced
			 documentary films to promote better understanding of the United States among
			 individuals in other countries.
			(b)Use of grant fundsGrants awarded under subsection (a) shall,
			 to the maximum extent practicable, be used—
				(1)to fund, distribute, and promote
			 documentary films that convey a diversity of views about life in the United
			 States to foreign audiences;
				(2)to support the production of documentaries
			 described in paragraph (1) that are made by independent foreign and domestic
			 producers, selected through a peer review process; and
				(3)to develop a network of overseas partners
			 to produce, distribute, and broadcast such documentaries according to the
			 allowable rights of each program.
				(c)Preference factorsIn awarding grants under this section, the
			 Secretary shall give preference to nongovernmental organizations that—
				(1)are as cost effective as possible;
			 and
				(2)have experience supporting independently
			 produced documentary films.
				(d)ReportNot later than 2 years after the date of
			 the enactment of this Act, the Secretary shall submit a report to Congress that
			 describes in detail the implementation of this section.
			(e)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary of State such sums as may be
			 necessary for each of fiscal years 2010 and 2011 to carry out this
			 section.
			
